                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION


HOLLISTER INCORPORATED, an
Illinois corporation

      Plaintiff,

v.                                             Case No. 3:13-cv-132-J-32PDB

ZASSI HOLDINGS, INC., a Florida
corporation and PETER VON
DYCK, an individual,

      Defendants.



     FINDINGS OF FACT AND CONCLUSIONS OF LAW

      On February 7, 2013, Plaintiff Hollister Incorporated filed this case

against Defendants Zassi Holdings, Inc. and Peter von Dyck, asserting a claim

against Zassi for breach of the warranty of good and marketable title contained

in an Asset Purchase Agreement (“APA”) entered into by Hollister and Zassi

(Count I), and a claim against Zassi and von Dyck for fraudulent inducement

(Count II). (Doc. 1). Hollister alleged that during negotiations in connection

with the APA, Defendants failed to disclose the material fact that Zassi had

released future patent claims against ConvaTec, Inc. in a settlement agreement

that Zassi had entered into with ConvaTec (“ConvaTec Agreement”).
      On August 6, 2013, the Court bifurcated the liability issues from damages

for trial purposes. (Doc. 26). Liability was tried to a jury on February 4-7, 2014

before the Honorable Paul A. Magnuson. (Docs. 57, 60, 64, 72). On February 10,

2014, the jury rendered a verdict for Hollister on liability on both counts,

finding, among other things, that Zassi and von Dyck had defrauded Hollister

by failing to disclose in the sale negotiations that they had released certain

patent claims against ConvaTec relating to bowel management systems

(“BMS”). (Doc. 77). After Zassi’s attorneys withdrew, and Zassi failed to retain

new counsel, Hollister filed a Motion for Default Against Zassi (Doc. 147), and

a clerk’s default was entered against Zassi on September 4, 2015.1 (Docs. 149,

150). Von Dyck has continued to defend the case.

      The parties waived a jury trial on damages, and the Court conducted a

damages bench trial on December 7-9, 2015. (Docs. 177-79). On March 30, 2016,

the Court issued its Findings of Fact and Conclusions of Law. (Doc. 197). The

Court found that Hollister proved that ConvaTec’s Flexi-Seal fecal management

system (“FMS”) products literally infringed Hollister’s U.S. Pat. No. 7,722,583

(“‘583 patent”) but that Hollister had “failed to prove by a preponderance of the

evidence the amount of reasonable royalty damages” that Hollister would have



      1 Because Zassi has defaulted, based on the jury’s liability findings and the
Court’s damages findings, judgment will be entered jointly and severally against Zassi
and von Dyck.


                                          2
recovered in its unsuccessful 2010 patent infringement lawsuit against

ConvaTec but for Defendants’ fraudulent concealment of the ConvaTec release.

(Doc. 197 at 37). Accordingly, the Court entered a Final Judgment awarding

Hollister no damages. (Doc. 198). The Court denied Hollister’s Post-Trial

Motion Pursuant to Fed. R. Civ. P. 52(b) and 59. (Doc. 205).

      Hollister appealed, and on October 25, 2018, the Eleventh Circuit

reversed this Court’s decision and remanded the case for a new trial on damages

consistent with its opinion. (Doc. 221 at 22); Hollister Inc. v. Zassi Holdings,

Inc., 752 F. App’x 888, 897 (11th Cir. 2018). The Eleventh Circuit noted two

reversible errors. First, under Florida law, the Court should have calculated

damages as of the time of Defendants’ fraud in 2006, rather than the date of

Hollister’s unsuccessful infringement action against ConvaTec in 2010. Id. at

893-95. In addition, the Court erred in finding that Hollister failed to prove it

was entitled to any damages. Id. at 895-97.

      Following the Eleventh Circuit’s mandate, the Court held a bench trial

on December 17-18, 2019 to determine Hollister’s damages. (Docs. 247, 248).

The Court received post-trial submissions from the parties (Docs. 254, 255) and

now makes its findings of fact and conclusions of law.

      Florida law governs the damages award. Under Florida law, the burden

of proving damages rests solely with the plaintiff. Asset Mgmt. Holdings, LLC

v. Assets Recovery Ctr. Invs., LLC, 238 So. 3d 908, 912 (Fla. Dist. Ct. App.


                                       3
2018). At trial, Hollister relied on a benefit of the bargain theory of damages

under Florida law. (Tr. II at 76:14-21). “Under a benefit of the bargain theory,

damages are measured as ‘the difference between the actual value of the

property and its value had the alleged facts regarding it been true.’” Hollister,

752 F. App’x at 893 (quoting Kind v. Gittman, 889 So. 2d 87, 90 (Fla. Dist. Ct.

App. 2004) (internal quotation marks omitted)). This measure of damages

requires Hollister to prove the actual value of the property at the time of

purchase. Id. The key timeframe for measuring damages is “the time of the

fraudulent representation.” Totale, Inc. v. Smith, 877 So. 2d 813, 815 (Fla. Dist.

Ct. App. 2004). Applying the benefit of the bargain theory, Hollister’s damages

are the difference between what Hollister paid Zassi in 2006—$35 million—and

what it would have paid had Zassi disclosed its release of infringement claims

against ConvaTec. (Pl. Ex. 6).

       As the Eleventh Circuit noted, there is not only one way to prove

damages in this case, nor is there only one correct damages amount. Under

Florida law, “a trial judge is vested with reasonable discretion in awarding

damages.” E.F.K. Collins Corp. v. S.M.M.G., Inc., 464 So. 2d 214, 215 (Fla. Dist.

Ct. App. 1985). Generally, a damages award in a nonjury trial will be sustained

on appeal if supported by a reasonable evidentiary basis. See Pearce & Pearce,

Inc. v. Kroh Bros. Dev. Co., 474 So. 2d 369 (Fla. Dist. Ct. App. 1985).




                                        4
      In ordering a new damages trial, the Eleventh Circuit explained that

“[t]here may be several ways for Hollister to establish the value of a reasonable

royalty at the time of the fraud.” Hollister, 752 F. App’x at 897.

            Hollister potentially could use the $5.9 million that
            ConvaTec paid Zassi for the release in their 2005
            settlement agreement. After all, ConvaTec acquired the
            license in the settlement agreement only about a year
            before the fraudulent transaction. In the settlement
            agreement, though, Zassi also released ConvaTec from
            claims related to ConvaTec’s use of Zassi’s technology
            for other products. To use this agreement as a
            yardstick, Hollister probably would need to introduce
            some evidence showing what portion of the settlement
            payment represented the amount that ConvaTec paid
            to acquire the license for the bowel management
            system technology as opposed to the other technology.
            As an alternative, Hollister potentially could rely on a
            report from its investment banker written at the time
            of the transaction that valued the intellectual property
            Hollister acquired from Zassi at $8.7 million. To prove
            its damages in this way, Hollister would need
            additional evidence showing how much the value of the
            intellectual property portfolio declined due to
            ConvaTec’s license.

Id. However, the Eleventh Circuit left open the possibility that Hollister might

rely on another method, provided it was consistent with Florida law. Id.

      Using the Eleventh Circuit opinion and the evidence adduced at trial, the

Court has essentially been presented with three approaches to measure

Hollister’s damages.2 First, there is the $5.9 million that ConvaTec paid Zassi


      2  Although the two metrics the Eleventh Circuit suggested as methods of
calculating Hollister’s damages originally arose under a patent damages reasonable
royalty framework, the parties discussed these numbers at length during the trial,


                                        5
in 2005 under the ConvaTec Agreement. Earlier, in 1999, ConvaTec and Zassi

had entered into an agreement under which ConavTec funded Zassi’s

development of continent ostomy port (“COP”) technology. (Pl. Ex. 87 at 10).

Under that agreement, ConvaTec agreed to pay Zassi certain amounts upon

reaching milestones in the development of the COP; ultimately, ConvaTec paid

Zassi $3.3 million in funding associated with the development of the COP.3 (Pl.

Ex. 87 at 15:13-18). Pellegrino Pionati, ConvaTec’s vice president of global

marketing, research and development in 2005, testified that during the course

of ConvaTec and Zassi’s relationship, Zassi performed human clinical trials in

South Korea without informing ConvaTec. 4 The clinical trials resulted in a

significant adverse event that required the companies to report it to the FDA,

resulting in additional—arguably unnecessary—work. (Pl. Ex. 87 at 12:8-15:12;

Tr. II at 83:7-84:16).

      During this period, Zassi informed ConvaTec that it was developing a

BMS product, and the companies shared information regarding the BMS



and the Eleventh Circuit authorized using them as reference points in awarding
damages.
      The Court also notes that von Dyck offers no alternative damages calculation
and argues that Hollister should not be awarded damages. (Doc. 254 ¶ 44).
      3  According to Hollister, the agreement regarding COP technology had no
relationship with the Zassi BMS product. (Doc. 255 ¶ 14).
      4  At trial, the Court discussed the admission of Pionati’s deposition with the
parties. (Tr. II at 134-35). The Court deems Pionati’s deposition admitted as Plaintiff’s
Exhibit 87.


                                           6
market and its opportunities. They had finalized an agreement regarding

development and distribution of Zassi’s BMS product in 2002, but Zassi then

told ConvaTec that it had decided to go a different way. Zassi was first to the

market with its BMS product in 2003, and a year and a half later, ConvaTec

introduced its product, the Flexi-Seal FMS. Zassi felt that ConvaTec had

misused Zassi’s trade secrets in creating the Flexi-Seal. (Tr. II at 95:12-22).

       Following the deterioration of their relationship, ConvaTec and Zassi

underwent mediation to resolve their disputes, which resulted in the ConvaTec

Agreement. ConvaTec paid Zassi $5.9 million in the ConvaTec Agreement,

which included a release:

            ZASSI hereby fully and forever releases, acquits, and
            discharges CONVATEC, . . . from any and all past,
            present or future claims (including, without limitation,
            claims for patent infringement or misappropriation
            and/or misuse of confidential information), to the
            extent such claims relate in any manner or degree to
            CONVATEC’s present or past commercially available
            FMS design, currently marketed by CONVATEC as the
            Flexi-Seal® FMS product…

(Pl. Ex. 6 ¶ 10). ConvaTec also received a non-exclusive license for the COP

technology, which Pionati stated ConvaTec never pursued. (Pl. Ex. 87 at 42:7-

20).

       According to Pionati, while none of the $5.9 million related to the COP

technology, as part of the settlement, ConvaTec relinquished its $3.3 million

claim against Zassi for its conduct in connection with the COP technology. (Pl.


                                        7
Ex. 87 at 40:15-41:23, 111:16-115:15). Anthony Tinari, general counsel for

ConvaTec in 2005, corroborates Pionati’s assertions that virtually all of the $5.9

million payment to Zassi, and the decision to forego the $3.3 million COP claim,

was paid to secure the Zassi release of all future claims related to the Flexi-Seal

product. (Tr. II at 104:19-105:5). As such, Hollister argues that the Court should

consider that ConvaTec’s settlement with Zassi involved a value of $5.9 million

plus the forbearance of the $3.3 million COP breach of contract claim for a total

value to Zassi of $9.2 million. (Pl. Ex. 87 at 112:8-115:15; Tr. II at 54:1-15,

104:19-105:5).

      By contrast, von Dyck argues that the Court should reject the amount

associated with ConvaTec’s settlement with Zassi as an unreliable point of

reference. (Doc. 254 ¶¶ 40, 47). Von Dyck testified that Zassi did not perceive it

was giving up any intellectual property protection in the BMS market by

releasing ConvaTec’s Flexi-Seal product. (Tr. II at 175:24-176:4). However, he

also testified that not all of the $5.9 million paid to Zassi was for the COP. (Tr.

II at 193:19-194:19). Von Dyck argues that the value of the ConvaTec

settlement is irrelevant to the damages analysis because no amount of the

settlement is attributable to the ‘583 patent application, which had not been

filed as of the date of the ConvaTec Agreement. (Doc. 254 ¶ 40; Def. Ex. 27).

Rather, according to von Dyck, the ConvaTec Agreement simply reflected

ConvaTec’s desire to market its Flexi-Seal product faster than it would have


                                        8
been able to if it had to design around Zassi’s BMS intellectual property; with

the ConvaTec Agreement in place, ConvaTec obtained freedom to operate in the

BMS and COP fields.

       The second damages approach is consulting firm Houlihan Lokey’s $8.7

million valuation of the intellectual property Hollister acquired from Zassi

under the APA. (Pl. Ex. 73). Houlihan Lokey performed the valuation in 2007

for Hollister’s financial reporting and tax purposes. (Tr. I at 31:21-32:4).

Hollister’s expert damages witness, David N. Paris, testified that Houlihan

Lokey used a royalty avoidance methodology to reach its valuation, which

determines what royalty Hollister would avoid by acquiring, rather than

licensing, the technology. (Tr. I at 133:12-135:17). Because Houlihan Lokey

generated this valuation for financial reporting and tax purposes, Hollister

contends that the true value of the intellectual property is higher than $8.7

million. To that end, Paris testified that the valuation does not contemplate that

the intellectual property at issue is infringed by a competitor. (Tr. II at 63:5-

12).

       By contrast, von Dyck argues that the Court should reject the $8.7 million

valuation based on a “lack of evidence establishing what portion of the value of

the overall patent portfolio as of September 2006 if any would be attributable

to a non-exclusive license of the ‘583 patent to ConvaTec limited to allowing

ConvaTec to continue producing its 2006 and prior FMS product versions as


                                        9
opposed to fully exploiting the full rights of the ’583 patent.” (Doc. 254 ¶ 48). In

other words, the Houlihan Lokey valuation arguably included intellectual

property that ConvaTec would not necessarily have had to license from Zassi to

make its FMS products, so the relevant valuation here should be lower than

$8.7 million. (Tr. II at 64:17-65:9).

      In the third approach, Hollister’s expert presented an entirely different

way to determine Hollister’s damages. Paris analyzed what Hollister would

have paid for the Zassi BMS assets had it known about the release in the

ConvaTec Agreement. To do so, he used Hollister’s analysis of the asset

purchase at various points in time during negotiations with Zassi to calculate a

revised projection of its sales revenues had Hollister known about the release.

(Tr. I at 135:21-137:2). According to Paris, this approach is particularly

appropriate here because there was no real world comparable with which he

could work. (Tr. I at 146:19-147:6). Thus, Paris employed the same procedure

Hollister used in the real world—where it did not know about the release—to

obtain a damages amount in the “but-for world”—where Hollister knew about

the release.

      Specifically, Paris estimated that had Hollister known about the release,

it would have revised its cumulative seven-year post-asset purchase revenues

from approximately $176.5 million (projected sales) to $50.1 million (actual

sales), and based on that figure, Paris calculated that Hollister would have paid


                                        10
a revised purchase price at closing of approximately $9.3 million. (Pl. Ex. 86,

Demonstratives 1, 4). Comparing the $9.3 million and the actual purchase price

of $35 million, Paris arrived at Hollister’s damages: $25.7 million. (Tr. I at

138:4-14).

      The Court has considered all three approaches to calculating damages, as

each has some merit and provides the Court with information about a potential

damages award. Regarding the first approach—the amount ConvaTec paid

Zassi under the ConvaTec Agreement—the Court has evaluated the parties’

arguments and is persuaded that the beginning point to value the settlement is

$5.9 million plus the forbearance of the $3.3 million COP breach of contract

claim for a total value of $9.2 million. Both Pionati and Tinari are former

ConvaTec employees who were involved with the execution of the ConvaTec

Agreement. They are disinterested third parties, and the Court finds them to

be credible witnesses. Von Dyck, on the other hand, continues to contest liability

(which has already been established) and argues for no damages; his testimony

is less helpful.

      Next, the Court has assessed the utility of the $8.7 million Houlihan

Lokey valuation. Like the value of the ConvaTec Agreement, this number is

temporally helpful in that it values the assets around the time of the breach.

However, Houlihan Lokey may have undervalued the assets to some degree

because it computed the valuation for Hollister’s financial reporting and tax


                                       11
purposes. It also did not consider the possibility that ConvaTec’s Flexi-Seal

might infringe the Zassi intellectual property. However, the parties did not

suggest by how much the Court should adjust this valuation up or down, leaving

the Court with the $8.7 million figure to weigh.

      Finally, the Court has considered Paris’s $25.7 million damages amount,

based on Hollister’s revised sales projections had it known about the release.

While the Court finds this approach helpful to some extent, Paris’s opinion

overvalues the damage Hollister suffered for several reasons. First, the

testimony of Hollister’s witnesses Seamus Kavanagh and Michael Gresavage

does not support the proposition that Hollister placed significant financial value

on a patent infringement action against ConvaTec at the time it was negotiating

to acquire Zassi’s assets. (Tr. I at 70:21-71:18, 117:10-118:5). When asked by

counsel and the Court, neither witness could point to a document or recall

statements to Hollister’s Board of Directors or the Board of Trustees that would

demonstrate that Hollister factored the value of excluding ConvaTec from the

BMS market into its valuation of the acquisition of the Zassi intellectual

property. The Court is aware that Kavanagh testified that Hollister was

concerned during negotiations that Zassi’s patent application was not written

very strongly, and “if [Hollister was] to invest in this technology, [Hollister

wanted] to make sure that [it] could protect it.” (Tr. I at 18:4-8). Such testimony

suggests that Hollister was considering possible infringement claims against


                                        12
competitors during negotiations with Zassi, and ConvaTec was the only other

player in the market at the time. However, overall, the testimony of the

Hollister witnesses does not support Paris’s numbers.

      Another factor that decreases the utility of Paris’s damages proposal is

that in 2006, Hollister could not have filed an infringement action against

ConvaTec using the intellectual property it acquired from Zassi. Hollister only

acquired a patent application in 2006; while that application would eventually

issue as the ‘583 patent in 2010—which could be used in an infringement action

against ConvaTec but for the release—at the time of the APA, Hollister did not

acquire the immediate right to exclude ConvaTec’s Flexi-Seal from the BMS

market. Kavanagh testified that the claims language in the patent application

was not broad enough, and Hollister would have to expand the scope of the

patent application so that the ConvaTec product would read on the technology.

(Tr. I at 42:23-44:1). Of course, in 2006, there were no guarantees that the

expanded patent application would be approved so that Hollister might exclude

ConvaTec from the BMS market. Further, at the time of the Zassi transaction,

Hollister knew ConvaTec was already selling the Flexi-Seal, and it took

Hollister another four years until it could sue ConvaTec for patent infringement

in 2010. Under these circumstances, the ability to exclude ConvaTec from the

BMS market in 2006—but for the release—was not as important to Hollister’s

projected sales as Paris suggests.


                                      13
      Finally, Paris’s calculation relies on Hollister’s baseline plan of sales

projections, developed in August 2006 before the acquisition and presented to

the Board of Directors in an Asset Acquisition Proposal for Zassi Medical

Evolutions Bowel Management System. (Pl. Ex. 65). Hollister’s baseline plan

envisioned achieving cumulative sales of approximately $176.5 million during

its first seven years of BMS operations. (Doc. 255 ¶ 73; Tr. I at 28:10-17). This

figure originates from Hollister’s internal projections, and Hollister has shown

no objective or external check on this number to verify its accuracy.5 Moreover,

Paris did not address other factors which might have depressed Hollister’s

actual sales revenues from its original projections. Accordingly, the Court

concludes that Paris’s damages estimate overstates the amount of damages to

which Hollister is entitled.

      Arriving at a final damages number has proved difficult. It is impossible

to precisely calculate how much Hollister’s inability to enforce its later-acquired

patent rights against ConvaTec impacted the benefit of its bargain with Zassi

and von Dyck in 2006. But, as the Eleventh Circuit has reminded, it is the

Court’s responsibility to determine damages even if the proof “wasn’t very




      5 Not discussed at trial, Hollister cites in its post-trial submission Plaintiff’s
Exhibit 33, which appears to be Zassi’s sales projections provided to Hollister in June
2006. (Doc. 255 ¶ 35). Plaintiff’s Exhibit 33 is not on Plaintiff’s Amended Exhibit List
(Doc. 242), and the exhibit is not in the record (Doc. 249). Thus, it will not be
considered.


                                          14
exact.” See Hollister, 752 F. App’x at 895. The Court will base its damages

award on this teaching from the Eleventh Circuit:

            Because the fraud related only to the existence of
            ConvaTec’s license, we accept that evidence about the
            value of ConvaTec’s license in 2006 would represent
            Hollister’s benefit of the bargain damages, as it would
            establish the difference between the actual value of the
            property that Hollister received (which was subject to
            ConvaTec’s license) and its value had the alleged facts
            about the property it been true (in which case ConvaTec
            would have had no license). In establishing the value of
            the license at the time of the transaction in 2006,
            Hollister could indeed borrow patent law’s reasonable
            royalty model.

Id. at 897. Considering the Eleventh Circuit’s instruction in conjunction with

all of the evidence, the Court, as fact-finder, determines that the proper

damages award is the value of the ConvaTec Agreement: $9.2 million.6 While

the amount of Hollister’s damages is not easily ascertained, the value of the

ConvaTec Agreement comes closest both temporally and in terms of the

relevant intellectual property assets for the Court to conclude that it is the best

measure of damages available in this complex case.

      Accordingly, it is hereby

      ORDERED:

      1.    The Court determines that Hollister’s damages are $9.2 million.


      6 Hollister notes in its post-trial submission that “at best, the value of the
ConvaTec settlement is a floor to any possible award of damages to Hollister.” (Doc.
255 ¶ 70).


                                        15
     2.    The Clerk shall enter judgment jointly and severally in favor of

Plaintiff Hollister Incorporated and against Defendants Zassi Holdings, Inc.

and Peter von Dyck in the amount of $9.2 million.

     3.    The Clerk shall thereafter close the file.

     DONE AND ORDERED in Jacksonville, Florida the 16th day of

January, 2020.




                                                TIMOTHY J. CORRIGAN
                                                United States District Judge

sej
Copies:

Counsel of record




                                      16
